ORIGINAL

am the aﬂniteh gtateg @uurt of erheral dilating

OFFICE OF SPECIAL MASTERS

No. 15-060 ' Fl LED

(Not to be published)

APR 2 1 20:5
************************* FLEJIJSEigAOURTOF
REBECA VEGA HENCHYS, * Filed: April 21, 2015 L CLA'MS

*
Petitioner, *
v. *
* Decision Dismissing the Petition;
SECRETARY OF HEALTH * Vaccine Act Entitlement;
AND HUMAN SERVICES, * Denial Without Hearing
*
Respondent. *
*
*************************

Rebeca Vega Henchys, Aguadilla, PR, pro se Petitioner.
Sarah Duncan, U.S. Dep’t of Justice, Washington, DC, for Respondent.

DECISION DISMISSING CASEl

On January 21, 2015, Rebeca Vega Henchys ﬁled a petition (on behalf of her minor child)
seeking compensation under the National Vaccine Injury Compensation Program (the “Vaccine
Program”).2 In the petition (which was written in Spanish and translated by persons in the Court),
Ms. Henchys alleged that her child received several vaccinations on April 13, 2004, and that the
onset of his alleged vaccine-related injury occurred shortly thereafter.

Despite numerous efforts, my chambers has been unable to successfully communicate with
Petitioner about the prosecution of this claim. My chambers originally sent Petitioner a letter on
February 4, 2015, instructing her and/or her personal representative (if she could not communicate

‘ Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codiﬁed as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of conﬁdential information. To
do so, Vaccine Rule 18(b) provides that each party has fourteen (14) days within which to request redaction “of any
information fumished by that party: (1) that is a trade secret or commercial or ﬁnancial in substance and is privileged
or conﬁdential; or (2) that includes medical ﬁles or similar ﬁles, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the public. Id.

2 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755 (codiﬁed as amended at 42 U.S.C. § 300aa-10 through 34 (2006)) [hereinafter “Vaccine Act” or “the
Act”). Individual sections references hereafter will be to § 300aa ofthe Act.

 

 

in English) to contact my chambers. ECF No. 5. Although Petitioner and her personal
representative subsequently spoke brieﬂy with my law clerk by telephone, I have since been unable
to reach Petitioner at the phone number that she provided. My chambers again unsuccessfully
attempted to contact Petitioner on March 19, 2015, by sending her a written order. ECF No. 6. At
that time, I reminded Petitioner that as a pro se litigant (meaning not represented by an attorney)
it was her job to move her case forward and respond to any correspondence from my chambers. I
directed Petitioner to contact my chambers immediately upon receipt of the order, and informed
her that failure to do so would place her case at risk of dismissal for failure to prosecute. My
chambers has not been able to contact Petitioner since that time.

The Court may dismiss a petitioner’s case for failure to prosecute if the petitioner fails to
comply with court orders to attend to and litigate her case. See, e.g., Sapharas v. Sec'y ofDep’t of
Health & Human Servs., 35 Fed. Cl. 503 (1996). Petitioner in this case has failed to communicate
with my chambers regarding the petition that she ﬁled, despite having been provided with
numerous opportunities to do so. Furthermore, my March 19, 2015, order clearly placed Petitioner
on notice that she risked dismissal of her case if she failed to respond to my order in a timely
manner. It was Petitioner’s responsibility to respond to communication from my chambers but she

has failed to do so. Therefore, it is appropriate to dismiss Petitioner’s claim for failure to prosecute

her case.3

Thus, this case is dismissed for failure to prosecute. The Clerk shall enter judgment
accordingly.

IT IS SO ORDERED.

 

Brian H. Corcoran
Special Master

3 Besides issues pertaining to a potential language barrier, it appears from the face of the petition that Ms. Henchy’s
claim has signiﬁcant statute of limitations problems. To receive compensation under the Vaccine Program, with
respect to a vaccination that was administered after October 1, 1988, a petitioner is required ﬁle her claim within
thirty-six months of the date of the ﬁrst symptom or manifestation of the onset or signiﬁcant aggravation of the alleged
injury. § 16(a)(2). In this case, however, the vaccinations in question was allegedly administered on April 13, 2004,
and the onset of symptoms allegedly began shortly thereafter. Therefore, the statutory thirty-six month period after
the onset of symptoms expired more than seven years before this petition was ﬁled on January 21, 2015 making it
time-barred under § 300aa—16(a)(2).